

117 S1713 IS: To authorize the honorary promotion of Master Sergeant Harold B. Pharis, United States Army (retired), to Sergeant Major.
U.S. Senate
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1713IN THE SENATE OF THE UNITED STATESMay 19, 2021Mr. Braun introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo authorize the honorary promotion of Master Sergeant Harold B. Pharis, United States Army (retired), to Sergeant Major.1.Authorization for honorary promotion of Master Sergeant Harold B. Pharis, United States Army (retired), to Sergeant Major(a)Honorary promotionThe honorary promotion of Master Sergeant Harold B. Pharis, United States Army (retired), to the grade of Sergeant Major is hereby authorized.(b)Additional benefits not To accrueThe honorary promotion of Harold B. Pharis pursuant to subsection (a) shall not affect the retired pay or other benefits from the United States to which Harold B. Pharis is entitled based upon his military service or affect any benefits to which any other person may become entitled based on his military service. 